Citation Nr: 0031258	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 365A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

1.  Entitlement to an increased evaluation for a left hip 
disability, currently evaluated as 30 percent disabling, 
based on the disagreement with the October 1998 initial 
award, to include consideration of a 100 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5054 for a one 
year period following a left total hip arthroplasty in June 
1993.

2.  Entitlement to a temporary total rating based on a period 
of convalescence following surgery for a left total hip 
arthroplasty at a private hospital in June 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to May 1986.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
(Public Law 106-475 Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000))

Initially, the Board finds that the issue has been improperly 
developed as entitlement to an earlier effective date for the 
grant of service connection for a left hip condition.  The 
veteran contends, in essence, that he is entitled to higher 
evaluations than those assigned in the October 1998 initial 
award.  Therefore, his claim should be developed pursuant to 
Fenderson v. West, 12 Vet. App 119 (1999), and the practice 
of "staged" ratings (separate ratings can be assigned for 
separate periods of time based on the facts found in initial 
claims), if appropriate.  The veteran should also be provided 
the statutory and regulatory provisions applicable to his 
claim.  The veteran maintains that he should have been 
granted a 100 percent rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5054 for a one year period following a left 
total hip arthroplasty in June 1993 as well as a temporary 
total rating based on a period of convalescence following 
surgery for a left total hip arthroplasty at a private 
hospital in June 1993.

The U.S. Court of Appeals for Veterans Claims has held that 
VA's duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
evidence of record indicates that the veteran has not been 
afforded a VA orthopedic compensation examination to 
determine the current severity of his left hip disability.  
Such an examination should also include evaluation of 
functional limitation as a result of pain or painful motion, 
to include functional loss during flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Several medical records from David K. Mehne, M.D., and the 
Hospital General Menonita, Inc. are written in Spanish.  
These records should be translated into English.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.  

2.  Any records written in Spanish should 
be translated into the English language 
prior to adjudication of the claim.

3.  After associating with the file all 
records obtained pursuant to the above 
directive, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination, by a physician, to determine 
the nature and extent of left hip 
disability.  The examiner should be 
requested to identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result 
of the veteran's left hip disability.  
The extent of any weakened movement, 
excess fatigability or incoordination 
associated with this disability should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  All indicated studies 
should be performed, and the rationale 
for all opinions expressed should be 
provided.  The veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner is 
to indicate in the report whether the 
file was reviewed.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


